DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed July 19, 2022, claims 1 and 3-6 are pending in the application.  The applicant has cancelled claim 2.  The applicant has amended claims 1 and 3.

Allowable Subject Matter
3.	Claim 1 and clams 3-6, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a walking aid system that at least provides notice to a user to start crossing a cross walk, as recited by the claims, comprising a white line recognition section that recognizes the white lines of the crosswalk in an image area including the crosswalk, the image area being determined by a determination section, wherein a notification section provides notice to stop walking to the user under a condition that a position of a nearest white line of the crosswalk from among the white lines recognized by a white line recognition section reaches a position that is a predetermined distance from the user.
Yashiro et al. (US 2019/0307632 A1) discloses a walking aid system that provides notice to a user to start crossing a cross walk.  Yashiro does not disclose, at least, a white line recognition section that recognizes the white lines of the crosswalk in an image area including the crosswalk, the image area being determined by a determination section, wherein a notification section provides notice to stop walking to the user under a condition that a position of a nearest white line of the crosswalk from among the white lines recognized by a white line recognition section reaches a position that is a predetermined distance from the user.
Park et al. (US 2008/0123902 A1) teaches an apparatus for estimating a center line of an intersection by recognizing a crosswalk, which is indicated by road markings, comprising an image processing section that performs enlargement processing of the extracted image for the benefit of facilitating the recognition of the crosswalk by a determining unit.  Park does not disclose, at least, a notification section that provides notice to stop walking to a user under a condition that a position of a nearest white line of the crosswalk from among a white lines recognized by a white line recognition section reaches a position that is a predetermined distance from the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689